DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
The arguments, related to the amended portions of claim 10, are addressed in the rejection below. 
   
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 2-4, 6, 10 and  11 rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0158120) cited in IDS, hereinafter “Fang” in view of Loukas et al. (US 2008/0130755) cited in IDS, hereinafter “Loukas” in further view of Litwic (US 2015/0326874).
As per claim 10, Fang discloses a method of encoding a digital video, comprising:
loading a sub-picture and a list of a plurality of candidate reference pictures at a video encoder (fig. 3, steps 301-304; paragraphs [0022]-[0027]); 
generating a plurality of candidate motion vectors by performing an integer-pel motion estimation operation with said video encoder (fig. 3, step 305; paragraphs [0028]) at a first coding level (paragraph [0023], at first, steps 302-310 of the method 300 are performed for macroblocks with size 16x16, considered at a first coding level) and one or more lower coding levels  on each of said plurality of candidate reference pictures (fig. 3, step 312; paragraphs [0043], steps 302-310 are repeated for each block of each partition in the current macroblock; which means blocks with a size 16x8, 8x16 or 8x8, as disclosed in paragraph [0024].  The partitions with size 16x8, 8x16 or 8x8 are considered in a lower 
calculating a motion estimate score for each of said plurality of candidate motion vectors with said video encoder (fig. 3, step 307; paragraph [0031]), 
selecting a plurality of best-match reference pictures, said plurality of best-match reference pictures being a subset of said plurality of candidate reference pictures that are associated with the best motion estimate scores, such that when said plurality of candidate reference pictures contains N candidate reference pictures, said plurality of best-match reference pictures contains M best-match reference pictures, where M is predetermined and 1<M<N (fig. 3, steps 308-309; paragraphs [0040]-[0041]).
performing additional integer-pel motion estimation operations with said video encoder on said plurality of best-match reference pictures (fig. 3; paragraphs [0043], steps 302-310, including the step 305 of performing full-pixel motion estimation, are repeated for each block of each partition in the current macroblock; which means blocks with a size 16x8, 8x16 or 8x8, as disclosed in paragraph [0024] using stored information related to the best selected reference pictures as taught in paragraph [0042]) at one or more lower hierarchical coding levels than said first coding level with a second partition size (the partitions with size 16x8, 8x16 or 8x8 are considered in a lower hierarchical coding level because the sizes of 16x8, 8x16 and 8x8 are lower than the first size of 16x16 used in the first encoding level); 

selecting the best refined candidate motion vectors associated with said plurality of best- match reference pictures (paragraph [0045]);
However, Fang does not explicitly disclose encoding the selected motion vectors into a bitstream with video encoder, wherein when the digital video is interlaced the step of selecting plurality of best match reference pictures comprises selecting one candidate reference picture…for a top field of the sub-picture and selecting a different candidate reference picture…for a bottom field of the sub-picture…, wherein the subsequent steps of performing additional integer-pel motion estimation operations, refining the candidate motion vectors and encoding are performed separately for the top field reference and the bottom field reference.
In the same field of endeavor, Loukas discloses encoding the selected motion vectors into a bitstream with video encoder (paragraph [0007], the encoder may thus encode a frame as data that comprises one or more of the motion vectors; paragraph [0030], the blocks 171 of the frame 170 are encoded in terms of a motion vector indicative of positional differences between the block 171 and the block 176); wherein when the the term "frame" is broadly used to refer to a picture, a frame or a field, which means that the digital video is interlaced in the case the frame is referring to the field) the step of selecting the plurality of best match reference pictures comprises selecting one candidate reference picture…for a top field of the sub-picture and selecting a different candidate reference picture…for a bottom field of the sub-picture (Fang teaches in paragraphs [0001] and [0013] that H.264/AVC uses multiple reference picture motion compensation, which allows up to 16 reference pictures (or 32 reference fields, in the case of interlaced encoding)…H.264/AVC allows up to 16 reference pictures or 32 fields for a single block.  It is clear for a person skilled in the art that in the case of interlaced encoding, which contains fields of alternating odd or even lines of a picture as taught in paragraph [0005] of Loukas, the reference pictures selected are twice, which means that one reference is for the field with odd lines of a picture (also referred to as a bottom field) and another reference for the field with even lines of the picture (also referred to as a top field)), wherein the subsequent steps of performing additional integer-pel motion estimation operations, refining the candidate motion vectors and encoding are performed separately for the top field reference and the bottom field reference (paragraph [0005], since the term "frame" can be referring to a field (e.g., an interlaced video stream comprises fields of alternating odd or even lines of a picture); in addition, Fang mentions in paragraphs [0001] and [0013] that reference fields, which means top field and bottom field, are used in the case of interlacing encoding; therefore, all the steps that are taught 
However, Fang or Loukas do not explicitly disclose one candidate reference picture as a top field reference for a top field of the sub-picture and…a different candidate reference picture as a bottom field reference for a bottom field of the sub-picture, each candidate reference picture having a top field and a bottom field.
In the same field of endeavor, Litwic discloses one candidate reference picture as a top field reference for a top field of the sub-picture and…a different candidate reference picture as a bottom field reference for a bottom field of the sub-picture, each candidate reference picture having a top field and a bottom field (to further support the explanation that in the interlaced coding, the reference pictures selected are twice, paragraph 0009 of Litwic teaches that in the H.264 video coding standard, in the case of interlaced coding an encoder can use only one field from a reference frame. This means that for coding a top field a top reference field is used. On the other hand if the currently coded field is a bottom field, a bottom field from a reference frame is used; therefore, it is clear that a top field and a bottom field of a reference picture are used for coding top field and bottom field of a current picture; see also fig. 2).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the invention of Fang in view of Loukas, by 
As per claim 2, Fang discloses wherein encoding said refined candidate motion vectors into a bitstream comprises: selecting between the candidate motion vectors associated with a first best-match reference picture found for a first list of candidate reference pictures and the candidate motion vectors associated with a second best-match reference picture found for a second list of candidate reference pictures (Fang; paragraph [0018]). 
As per claim 3, Fang and Loukas disclose the method of claim 10, wherein said first list is List0 in HEVC and said second list is List1 in HEVC (Loukas; paragraph [0008]. Fang; paragraph [0013]). 
As per claim 4, Fang and Loukas disclose wherein said motion estimate score is the sum of absolute differences between said sub-picture and a reference block pointed to by a candidate motion vector (Fang; paragraphs [0011] and [0030].  Loukas; paragraph [0031]). 
As per claim 6, Loukas discloses wherein said motion estimate score is a rate distortion cost between said sub-picture and a reference block pointed to by a candidate motion vector (paragraph [0031]). 
As per claim 11, Fang discloses wherein said fractional-pel motion estimation operations are quarter-pixel motion estimation operations (paragraph [0002]). 

6.	Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0158120) in view of Loukas et al. (US 2008/0130755) in further view of Litwic (US 2015/0326874) in further view of More et al. (“Effects of different threshold values in content aware motion estimation algorithm on H.264”) cited in IDS, hereinafter “More”.
As per claim 5, Fang, Loukas and Litwic disclose the method of claim 10; however, Fang, Loukas or Litwic do not explicitly disclose wherein said motion estimate score is the sum of absolute transformed differences between said sub-picture and a reference block pointed to by a candidate motion vector.
In an analogous art, More discloses using the sum of absolute transformed differences as a cost function (section II, second paragraph).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the combined invention of Fang and Loukas by choosing sum of absolute transformed differences (SATD) among many known block matching criteria, taught by More, as a cost function.  It is substituting equivalents known for the same purpose.   
As per claim 7, More disclose wherein a motion estimate score uses an average of previously encoded motion vectors for neighboring sub-pictures (section III. A).

12 rejected under 35 U.S.C. 103 as being unpatentable over Loukas et al. (US 2008/0130755) in view of Fang et al. (US 2010/0158120) in further view of Litwic (US 2015/0326874) in further view of Tiago et al. (“Open-Loop Prediction in H.264/AVC for High Definition Sequences”) cited in IDS, hereinafter “Tiago”.
As per claim 12, Fang, Loukas and Litwic disclose the method of claim 10; however, Fang, Loukas or Litwic do not explicitly disclose wherein said plurality of candidate reference pictures are original input reference pictures.
In an analogous art, Tiago discloses wherein a plurality of candidate reference pictures are original input reference pictures (abstract).
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the combined invention of Fang and Loukas, by using original input pictures as reference pictures as taught by Tiago, in order to have a negligible quality loss (Tiago; Abstract).   

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482